Exhibit 10.5

American Apparel, Inc.

747 Warehouse Street

Los Angeles, California 90021

March 13, 2009

Lion Capital (Guernsey) II Limited

PO Box 656

2nd Floor, Tudor House

Le Bordage

St Peter Port

Guernsey

GY1 3PP

Attn: Rob Jones

 

  RE: Extension of Lock-Up Agreement

Ladies and Gentlemen:

Reference is made to (i) the Investment Agreement, dated as of March 13, 2009
(as it may be hereafter amended, supplemented or modified from time to time, the
“Investment Agreement”), between American Apparel, Inc., a Delaware corporation
(the “Company”), and Lion Capital (Guernsey) II Limited, a Guernsey limited
company (the “Investor”), and (ii) the Lock-Up Agreement, dated December 12,
2007 (the “Lock-Up Agreement”), executed by Dov Charney (“Mr. Charney”).

This letter agreement is being delivered by the Company to the Investor pursuant
to Section 1.2(b)(1)(G) of the Investment Agreement. Capitalized terms used but
not defined herein have the respective meanings set forth in the Investment
Agreement.

Mr. Charney hereby agrees the Restricted Period (as defined in the Lock-Up
Agreement) under the Lock-Up Agreement shall be extended from December 12, 2010
to December 31, 2013 (the “Extension Period”); provided that the Extension
Period shall terminate upon the earliest to occur of the following events (any
such event, an “Extension Period Termination Event”): (i) (A) the Investor and
its Affiliates beneficially own less than 4,000,000 shares of Common Stock
issued or issuable upon exercise of the Warrant and (B) the loans made pursuant
to the Credit Agreement, as it may be hereafter amended, supplemented or
modified from time to time, have been repaid in full, (ii) Mr. Charney’s
employment is terminated by the Company “without cause” or (iii) Mr. Charney
terminates his employment with the Company for “Good Reason” (the terms “without
cause” and “Good Reason” having the respective meanings set forth in the
Employment Agreement, dated as of December 12, 2007, as it may be hereafter
amended, supplemented or modified from time to time, between Mr. Charney and the
Company). Except as expressly provided herein, nothing herein shall modify the
terms of the Lock-Up Agreement, and, for the avoidance of doubt, the occurrence
of any Extension Period Termination Event shall not apply to or terminate any
portion of the Restricted Period which occurs prior to the beginning of the
Extension Period.

Notwithstanding the foregoing, during the Extension Period, Mr. Charney shall
have the right to Transfer (as defined in the Lock-Up Agreement), in a single
transaction or in multiple transactions



--------------------------------------------------------------------------------

from time to time, a number of shares of Common Stock otherwise subject to the
Lock-Up Agreement not to exceed twenty-five percent (25%) of the total number of
shares of Common Stock in which Mr. Charney has a legal or beneficial interest
as of December 12, 2010. In addition, for the avoidance of doubt, Mr. Charney
shall have the right during the Extension Period to make any Transfer that would
not be prevented by or subject to the Lock-Up Agreement during the Restricted
Period.

This letter agreement is not intended to, and does not, confer upon any person
or entity, other than Investor and its assignees, any rights or remedies
hereunder or in connection herewith. In the event that Investor assigns all or
part of its rights and obligations under the Investment Agreement to one or more
Affiliates in accordance with the terms thereof, Investor shall be deemed to
have assigned all of its rights under this letter agreement to such assignee
(and any such assignee shall be included in the term “Investor”).

This letter agreement will be governed by and construed in accordance with the
laws of the State of New York. Any action against either party hereto, including
any action for provisional or conservatory measures or action to enforce any
judgment entered by any court in respect of any thereof, may be brought in any
federal or state court of competent jurisdiction located in the Borough of
Manhattan in the State of New York, and each party hereto irrevocably consents
to the jurisdiction and venue in the United States District Court for the
Southern District of New York and in the courts hearing appeals therefrom unless
no federal subject matter jurisdiction exists, in which event, each party hereto
irrevocably consents to jurisdiction and venue in the Supreme Court of the State
of New York, New York County, and in the courts hearing appeals therefrom. Each
party hereto hereby irrevocably waives, and agrees not to assert, by way of
motion, as a defense, counterclaim or otherwise, in any action or proceeding
with respect to this letter agreement, any claim that it is not personally
subject to the jurisdiction of the above-named courts for any reason other than
the failure to serve process in accordance with this letter agreement, that it
or its property is exempt or immune from jurisdiction of any such court or from
any legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise), and to the fullest extent permitted by
applicable law, that the suit, action or proceeding in any such court is brought
in an inconvenient forum, that the venue of such suit, action or proceeding is
improper, or that this letter agreement, or the subject matter hereof or
thereof, may not be enforced in or by such courts and further irrevocably
waives, to the fullest extent permitted by applicable law, the benefit of any
defense that would hinder, fetter or delay the levy, execution or collection of
any amount to which the party is entitled pursuant to the final judgment of any
court having jurisdiction. Each party expressly acknowledges that the foregoing
waiver is intended to be irrevocable under the laws of the State of New York and
of the United States of America.

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS LETTER
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

The parties hereby acknowledge and agree that each party would not have an
adequate remedy at law for money damages, and irreparable damage would occur, in
the event that any of the provisions of this letter agreement were not performed
in accordance with their specific terms or were otherwise breached. It is
accordingly agreed that any party shall be entitled to an injunction or
injunctions to prevent breaches of this letter agreement by the other party and
to enforce specifically

 

2



--------------------------------------------------------------------------------

the terms and provisions of this letter agreement against the other party, this
being in addition to any other remedy to which either such party is entitled at
law or in equity, and each party waives (a) the defense in any action for an
injunction or other equitable relief that a remedy at law would be adequate and
(b) agrees that any such action for injunctive relief or specific performance
may be brought in (and hereby irrevocably submits to the jurisdiction of) any
federal or state court in the State of New York.

[signature page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this letter agreement as of
the date first written above.

 

/s/    Dov Charney

Dov Charney

ACKNOWLEDGED AND ACCEPTED

as of the date first written above:

LION CAPITAL (GUERNSEY) II LIMITED

 

By:  

/s/    Rob Jones

Name:   Rob Jones Title:   Director

AMERICAN APPAREL, INC.

 

By:  

/s/    Adrian Kowalewski

Name:   Adrian Kowalewski Title:   Chief Financial Officer

 

cc: Lion Capital (Americas) Inc.

   888 Seventh Avenue

   New York, New York 10019

   Attn: Jacob Capps

 

   Lion Capital LLP

   21 Grosvenor Place

   London

   SW1X 7HF

   United Kingdom

   Attn: Janet Dunlop

[Signature Page to Extended Lock-Up Agreement]